DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
The disclosure is objected to because of the following informalities: the specification contains what appears to be a significant typographical error.  On page 2, paragraph [0006], line 11 of the paragraph, the specification teaches: “The present disclosure provides a zinc-bis(arginine) complex (ZBA), for example, a zinc-bis(arginine)-bis(chloride) complex, formed from a mixture of zinc oxide and lysine hydrochloride.”  
The examiner respectfully submits that use of lysine hydrochloride as a reactant will not yield a product comprising arginine.  
Appropriate correction/clarification is required.

Claim Objections
Claim 18 is objected to because of the following informalities: the claim does not terminate with a period.  Claims must begin with a capital letter and end with a period.  (MPEP 608.01(m)).  
Appropriate correction is required.

	Inventor’s assistance is respectfully requested in correcting any other minor grammatical and/or spelling errors which may be present in the claim set.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4, 7, 9-12, 14-19 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of (parent) U.S. Patent No. 10,952,943 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other, to wit: 
	Patented claim 4, for instance, teaches an oral care composition comprising a zinc-arginine complex having the formula [Zn(arginine)2X]+X- wherein X is a monovalent anion and wherein the complex is formed by reacting a zinc ion source and arginine, in free or salt form, in a suitable solvent comprising glycerol.  
	Instant claim 4 teaches an oral care composition comprising a zinc-bis(arginine) complex having the formula [Zn(arginine)2X]+X- wherein X is a monovalent anion and wherein the complex is formed by combining a zinc ion source and arginine, in free or salt form, in a suitable dentifrice or oral gel base comprising glycerol.  
	That is, the subject matter of instant claim 4 is fully encompassed by patented claim 4.  
	Patented claim 6, for instance, teaches an oral care composition comprising a zinc-arginine complex having the formula [Zn(arginine)2X]+X- wherein X is chloride and wherein the complex is formed by reacting a zinc ion source and arginine, in free or salt form, in a suitable solvent comprising glycerol.  
Instant claim 7 teaches an oral care composition comprising a zinc-bis(arginine) complex having the formula [Zn(arginine)2X]+X- wherein X is chloride and wherein the complex is formed by combining a zinc ion source and arginine, in free or salt form, in a suitable dentifrice or oral gel base comprising glycerol.  
	That is, the subject matter of instant claim 7 is fully encompassed by patented claim 6.  
Patented claim 13, for instance, teaches an oral care composition, where the composition is a toothpaste, gel, mouthwash, powder, cream, strip or gum, comprising a zinc-arginine complex having the formula [Zn(arginine)2X]+X- wherein X is a monovalent anion and wherein the complex is formed by reacting a zinc ion source and arginine, in free or salt form, in a suitable solvent comprising glycerol.  
	Instant claim 15 teaches an oral care composition, where the composition is a toothpaste, gel, mouthwash, powder, cream, strip, or gum, comprising a zinc-bis(arginine) complex having the formula [Zn(arginine)2X]+X- wherein X is a monovalent anion and wherein the complex is formed by combining a zinc ion source and arginine, in free or salt form, in a suitable dentifrice or oral gel base comprising glycerol.  
	That is, the subject matter of instant claim 15 is fully encompassed by patented claim 13.  
	Patented claim 14, for instance, teaches a method of making a zinc-bis(arginine) complex having the formula [Zn(arginine)2X]+X- wherein X is a monovalent anion wherein the method comprises combining a zinc ion source and arginine, in free or salt form, and an X source, in a suitable solvent which comprises glycerin.  
Instant claim 16 teaches a method of making an oral care composition comprising a zinc-bis(arginine) complex having the formula [Zn(arginine)2X]+X- wherein X is a monovalent anion wherein the method comprises combining a zinc ion source and arginine, in free or salt form, and an X source, in a dentifrice or oral gel base comprising glycerol (i.e. glycerin).  
That is, the subject matter of instant claim 16 is fully encompassed by patented claim 14.  
Patented claim 15, for instance, teaches a method of making a zinc-bis(arginine) complex having the formula [Zn(arginine)2X]+X- wherein X is halide wherein the method comprises combining a zinc ion source and arginine, in free or salt form, and an X source, in a suitable solvent which comprises glycerin.  
Instant claim 17 teaches a method of making an oral care composition comprising a zinc-bis(arginine) complex having the formula [Zn(arginine)2X]+X- wherein X is halide wherein the method comprises combining a zinc ion source and arginine, in free or salt form, and an X source, in a dentifrice or oral gel base comprising glycerol (i.e. glycerin).  
That is, the subject matter of instant claim 17 is fully encompassed by patented claim 15.  
Patented claim 16, for instance, teaches a method of making a zinc-bis(arginine) complex having the formula [Zn(arginine)2X]+X- wherein X is a monovalent anion wherein the method comprises combining a zinc chloride and arginine free base and an X source in anhydrous glycerin-solvent, and optionally where the molar ratio of zinc chloride to arginine is about 1:2.  
Instant claim 18 teaches a method of making an oral care composition comprising a zinc-bis(arginine) complex having the formula [Zn(arginine)2X]+X- wherein X is a monovalent anion wherein the method comprises combining a zinc chloride and arginine free base and an X source in the dentifrice or oral gel base comprising glycerol, and optionally wherein the molar ratio of zinc chloride to arginine is about 1:2.  
That is, the subject matter of instant claim 18 is fully encompassed by patented claim 16.  
Patented claim 17, for instance, teaches a method to reduce and inhibit acid erosion of the enamel, clean the teeth, reduce bacterially-generated biofilm and plaque, reduce gingivitis, inhibit tooth decay and formation of cavities, and reduce dentinal hypersensitivity, comprising applying to the oral cavity an effective amount of a zinc-arginine complex having the formula [Zn(arginine)2X]+X- wherein X is a monovalent anion and wherein the complex is formed by reacting a zinc ion source and arginine, in free or salt form, in a suitable solvent comprising glycerol.  
Instant claim 19 teaches a method to reduce and inhibit acid erosion of the enamel, clean the teeth, reduce bacterially-generated biofilm and plaque, reduce gingivitis, inhibit tooth decay and formation of cavities, and reduce dentinal hypersensitivity, comprising applying to the oral cavity an effective amount of an oral care composition comprising a zinc-bis(arginine) complex having the formula [Zn(arginine)2X]+X- wherein X is a monovalent anion and wherein the complex is formed by combining a zinc ion source and arginine, in free or salt form, in a suitable dentifrice or oral gel base comprising glycerol.  
That is, the subject matter of instant claim 19 is fully encompassed by patented claim 17.  
Patented claim 18, for instance, teaches a method to promote wound healing in the oral cavity comprising applying an effective amount of a zinc-arginine complex having the formula [Zn(arginine)2X]+X- wherein X is a monovalent anion and wherein the complex is formed by reacting a zinc ion source and arginine, in free or salt form, in a suitable solvent comprising glycerol.  
Patented claim 25 teaches a method to promote wound healing in the oral cavity comprising applying an effective amount of an oral care composition comprising a zinc-bis(arginine) complex having the formula [Zn(arginine)2X]+X- wherein X is a monovalent anion and wherein the complex is formed by combining a zinc ion source and arginine, in free or salt form, in a suitable dentifrice or oral gel base comprising glycerol.  
That is, the subject matter of instant claim 25 is fully encompassed by patented claim 18.  
Other similar comparisons may be made between the remainder of the claims in each claim set.  In short, the claim sets each teach intimately overlapping subject matter with the patented claims essentially encompassing the instantly claimed subject matter.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        12/1/2022